 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      JAMIE C. PENDLETON,
                                                            CASE NO. 3:20-CV-5297-BHS-DWC
11                              Plaintiff,
                                                            ORDER DENYING MOTIONS TO
12              v.                                          STRIKE OR IN THE ALTERNATIVE
                                                            MOTIONS FOR SUMMARY
13      PATTI JORDAN, et al.,                               JUDGMENT
14                              Defendant.

15
            This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff is proceeding
16
     with this action pro se and in forma pauperis. Presently pending before this Court are six motions
17
     filed by Plaintiff, all labeled Motions to Strike, or in the alternative, Motions for Partial
18
     Summary Judgment. Dkt. 105, 106, 107, 110, 111, 112. These motions are misnamed, and
19
     should have simply been labeled Motions to Strike.
20
            First, this Court declines to strike responses to discovery.
21
            Second, Fed. R. Civ. P. 12(f) requires a party to file a motion to strike within 21 days
22
     after being served with the pleading. In this case, the targeted declarations were all served in
23
     January 2021, well over 21 days ago. Accordingly, Fed. R. Civ. P 12(f) motions are untimely.
24
     ORDER DENYING MOTIONS TO STRIKE OR IN
     THE ALTERNATIVE MOTIONS FOR SUMMARY
     JUDGMENT - 1
 1          Third, to the extent these motions seek to strike materials in support of the opposing

 2 party’s motion for summary judgment they are premature because no motion for summary

 3 judgment is currently pending before this court. Moreover, pursuant to Local Civil Rule (LCR)

 4 7(g), Motions to Strike “shall not be presented in a separate motion to strike, but shall instead be

 5 included in the responsive brief, and will be considered with the underlying motion.”

 6 Accordingly, to the extent Plaintiff seeks to strike materials included in a future motion for

 7 summary judgment filed by Defendants, he shall comply with LCR 7(g) or his motion will be

 8 denied without comment.

 9          The Court again directs Plaintiff to refrain from excessive filing. If Plaintiff files any

10 duplicative motion requesting the same relief as requested in a previously filed motion, the Court

11 may strike the motion without additional comment.

12

13          Dated this 8th day of June, 2021.

14

15
                                                           A
                                                           David W. Christel
16                                                         United States Magistrate Judge

17

18

19

20

21

22

23

24
     ORDER DENYING MOTIONS TO STRIKE OR IN
     THE ALTERNATIVE MOTIONS FOR SUMMARY
     JUDGMENT - 2
